Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-31-2005

Perry v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3578




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Perry v. Comm Social Security" (2005). 2005 Decisions. Paper 1113.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1113


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                      No. 04-3578
                                     ____________

                        ROSALYN PERRY, For Gealine Perry,

                                                Appellant

                                               v.

                      COMMISSIONER OF SOCIAL SECURITY
                                ____________

                      Appeal from the United States District Court
                             For the District of New Jersey
                                 D.C. No.: 02-cv-00557
                      District Judge: Honorable William H. Walls
                                     ____________

               Submitted Under Third Circuit LAR 34.1(a) May 23, 2005

            Before: SCIRICA, Chief Judge, ALITO and ROSENN, Circuit Judges

                                  (Filed May 31, 2005)
                                     ____________

                              OPINION OF THE COURT
                                   ____________

ROSENN, Circuit Judge.

       Rosalyn Perry filed an administrative claim in 1997 in behalf of her then fifteen-

year-old daughter, Gealine, with the Commissioner of Social Security for supplemental

security income child disability benefits (“SSI”). The application was denied then and on
reconsideration. At the claimant’s request, a de novo review was held by an

Administrative Law Judge (“ALJ”) in June 1999. The ALJ found the claimant ineligible

for SSI. The Appeals Council denied the claimant’s request for review of the

determination. This ruling became the final judgment of the Commissioner. Perry then

filed suit in the District Court of New Jersey which affirmed the decision of the

Commissioner. Perry timely appealed to this court. We affirm.

        Because we write primarily for the parties, counsel, and the district court, we do

not repeat the facts because they are well known to the parties.

       The gravamen of Perry’s complaint is that the district court erred in its finding

that substantial evidence of record supported the Commissioner’s decision that Gealine

Perry, the child for whom benefits are sought, was not disabled. She strenuously argues

that the administrative decision ignores this court’s holdings in McCrea v. Commissioner,

370 F.3d 357 (3d Cir. 2004), Newell v. Commissioner, 347 F.3d 541 (3d Cir. 2003), and

Cotter v. Harris, 642 F.2d 700 (3d Cir. 1981), requiring the ALJ to not only describe the

evidence he considered in reaching his decision, but also provide some indication of the

evidence which he rejected. The district court, however, considered this complaint and

carefully combed the record. The court concluded that the ALJ’s analysis “clearly

outlined the reasoning involved in the decision and involved a thorough examination of

all the relevant evidence and complied with Cotter.” The court also carefully reviewed

the facts on which it relied in reaching the conclusion that substantial evidence supported



                                             2
the ALJ’s determination that Gealine’s asthma was not “severe.” We have also examined

the record and perceive no error in the district court’s conclusion.

         The appellant also raises the question on appeal whether Gealine’s obesity was of

such severity as to entitle her to SSI. This issue was raised for the first time in the district

court and Judge Walls dealt with it. He saw that the claimant did not address the issue of

obesity in her complaint either with the court or in the administrative proceedings. The

claimant only raised that issue for the first time in her briefs before the district court. The

district court therefore concluded that the ALJ “properly did not include this disability in

his analysis and decision.” We believe the ALJ and the district court both committed no

error.

         We see no merit in the remaining objections raised by the appellant.

         The judgment of the district court is affirmed. Each side to bear its own costs.




                                               3